Citation Nr: 1411886	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  12-01 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement an initial evaluation in excess of 30 percent for irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from July 1991 to October 1991, from December 2002 to November 2003, and from June 2006 to October 2007. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which assigned an initial noncompensable evaluation for IBS, effective January 25, 2011.

In a November 2011 Decision Review Officer (DRO) decision, the DRO assigned an initial 30 percent evaluation for IBS, also effective January 25, 2011.  This action did not satisfy the Veteran's appeal.  

In connection with his appeal the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2013 and accepted such hearing in lieu of an in-person hearing before a Veterans Law Judge.  A transcript of the hearing is of record.  

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.


REMAND

The Board's review of the record reveals that further development is warranted.

As an initial matter, the Veteran's representative submitted additional evidence to the Board for consideration in connection with the claim on appeal in September 2013.  Additional evidence, specifically a September 2013 VA treatment record and a September 2013 private physician statement containing findings pertinent to this appeal, was associated with the record subsequent to the issuance of the November 2012 supplemental statement of the case.  The Veteran has not waived his right to have this evidence initially considered by the originating agency.  Accordingly, the originating agency must be given the opportunity to review this evidence before the Board decides the appeal.  See 38 C.F.R. § 20.1304(c) (2013).

The Veteran last had a VA examination to determine the current degree of severity of his service-connected IBS in November 2012.  The disability is currently assigned a 30 percent evaluation under Diagnostic Codes 8873-7319.  Diagnostic Code 8873 is used for tracking purposes when rating an undiagnosed illness for a Persian Gulf War Veteran by analogy to one of the gastrointestinal diseases found in VA's Rating Schedule.  Irritable colon syndrome is rated under Diagnostic Code 7319 with a maximum 30 percent rating assigned for severe irritable colon syndrome with diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress.  38 C.F.R. §§ 4.27, 4.114 (2013).  During his August 2013 hearing, the Veteran testified that his service-connected IBS symptomatology had increased in severity since his VA examination in November 2012 and now also included daily anal leakage, sphincter control problems, and frequent involuntary bowel movements.  He contended that his current IBS residuals warranted the assignment of a 60 percent evaluation for impairment of sphincter control under 38 C.F.R. § 4.114, Diagnostic Code 7332. 

In a September 2013 VA treatment record, the examiner assessed that the Veteran's service-connected IBS symptoms were worse with more frequent and more severe diarrhea, worsening anal leakage/incontinence, and involuntary bowel movements.  In a September 2013 statement, a private physician, W. W., M. D., indicated that the Veteran's longstanding gastrointestinal problems had recently worsened.  The physician indicated that examination results were consistent with impairment of anal sphincter control that may cause frequent leakage of stool involuntarily.  

Based on the Veteran's assertions that his service-connected IBS has increased in severity as well as current treatment records detailing other symptomatology, an additional VA examination is necessary in order to determine the current level of severity of the Veteran's service-connected IBS as well as to determine whether the Veteran's asserted sphincter control impairment, daily anal leakage, and frequent involuntary bowel movements are due to his service-connected IBS.

The record also reflects that the Veteran has received medical treatment for his digestive disability from the VA Medical Center (VAMC) in Huntington, West Virginia.  However, as the claims file and Virtual VA file only include treatment notes from that treatment provider dated up to September 2012, all additional pertinent VA treatment records should be obtained.  Further development to obtain private treatment records from W. W., M. D., is also in order.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include records from the Huntington VAMC for the period from September 2012 to the present.  Also of particular interest are the private treatment records from W. W., M. D. at PrimaryPlus (as identified in the September 2013 statement of record).

2.  Then, the RO or the AMC should arrange for the Veteran to be afforded a VA examination in order to ascertain the current severity of the service-connected IBS.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file should be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

The RO or the AMC should ensure that the examiner provides all information required for rating purposes, to include instructing the examiner to address whether the Veteran experiences sphincter control impairment, daily anal leakage, and frequent involuntary bowel movements related to his service-connected IBS.

The rationale for all opinions expressed must also be provided by the examiner.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                                                                    (CONTINUED ON NEXT PAGE)



This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

